DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 1 and 14-18 in the reply filed on 10/13/2022 cannabidiol as the species is acknowledged. Accordingly, claims 1 and 14-18 are pending and presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/17/2022 and 09/08/2022 was and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 03/17/2022.  These drawings are acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bryant et al. (WO 2019/018536).
Bryant discloses thernostics compositions containing label-chelate-medical cannabidiol analog and conjugates. The labels can be radionuclides that are used to label a medical cannabinoid analog through a chelator (abstract and 0034).  One or more different radioisotopes include 99mTc, 117Sm, 177Lu, 188Re, 186Re, 153Sm, 166Ho, 90Y, 89Sr, 67Ga, 68Ga, 111In, 183Gd, 59Fe, 225Ac, 212Bi, 211At, 45Ti, 60Cu, 61Cu, 67Cu, 64Cu, and 62Cu (0039). Cannabinoid analogs include synthetic or natural cannabinoid compounds such a s cannabidiol (CBD), cannabidiolic acid (CBDA) and the like (0040).  In one embodiment, includes cannabinoid-chelator conjugate of structure 

    PNG
    media_image1.png
    276
    414
    media_image1.png
    Greyscale
 
(reads on instant claim 1, 0083). Additional disclosure includes that compositions containing the label-chelator-flavonoid conjugates can be used to study, monitor, and provide the antioxidant, anti-inflammatory and anticancer properties. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bryant et al. (WO 2019/018536) in view of Kelly Brooks (US 2019/0151398) and Travis R Craig (WO 2002/26728).
Bryant discloses thernostics compositions containing label-chelate-medical cannabidiol analog and conjugates. The labels can be radionuclides that are used to label a medical cannabinoid analog through a chelator (abstract and 0034).  One or more different radioisotopes include 99mTc, 117Sm, 177Lu, 188Re, 186Re, 153Sm, 166Ho, 90Y, 89Sr, 67Ga, 68Ga, 111In, 183Gd, 59Fe, 225Ac, 212Bi, 211At, 45Ti, 60Cu, 61Cu, 67Cu, 64Cu,  and 62Cu  (0039). Cannabinoid analogs include synthetic or natural cannabinoid compounds such a s cannabidiol (CBD), cannabidiolic acid (CBDA) and the like (0040).  In one embodiment, includes cannabinoid-chelator conjugate of structure 

    PNG
    media_image1.png
    276
    414
    media_image1.png
    Greyscale
 
(reads on instant claim 1, 0083). Additional disclosure includes that compositions containing the label-chelator-flavonoid conjugates can be used to study, monitor, and provide the antioxidant, anti-inflammatory and anticancer properties. 
Bryant fails to disclose anti-inflammatory and anti-viral agents in the composition.
Kelly discloses a pharmaceutical composition comprising non-decarboxylated Δ9 Tetrahydrocannabinol (THC), Cannabidiol (CBD), and at least one small molecule selected from Citric Acid, Ascorbic Acid, Citrus Essential Oil(s), Lecithin, one or more sugar(s), Resveratrol, and combinations thereof, wherein the composition exhibits enhanced therapeutic potency of THC and/or CBD (abstract).  In one embodiment of the invention, the different therapeutic classes of medications that are useful to be used in addition to the composition of the present invention include but are not limited to, for example, natural opium alkaloids, anti-epileptics, salicylic acid derivatives, local anaesthetics, non-steroidal anti-inflammatory or anti-rheumatic compounds, coxibs, topical non-steroidal anti-inflammatory compounds, opium alkaloids and derivatives, anaesthetics for topical use, drugs used in opioid dependence, phenylpiperidine derivatives (0041). Additional disclosure includes that a novel composition comprising fully decarboxylated THC and CBD along with one or more small molecule(s) such as citric acid, ascorbic acid, sugar(s), greatly enhances the therapeutic potency of THC while exploiting a concurrent enhancement in its psychoactivity which is fully negated relative to perception in vivo by counter balance by inclusion of CBD and found a novel relationship regarding psychoactivity in fully-decarboxylated THC, and discloses formation of the THC-based formulations/compositions which have greatly enhanced pharmacological action and exhibit a profound increase in psychoactivity. This increase in psychoactivity is negated by association of CBD one or more other small molecules (0008 and 0025). 
Travis discloses compounds and compositions for inhibiting the replication or proliferation of a virus comprising at least one cannabichromene derivative (abstract). In one embodiment, in addition to employing a compound such as the cannabichromene derivative(s) a pharmacologically-acceptable composition includes antineoplastics, antitumor agents, antibiotics, antifungals, other antivirals (particularly antiretroviral compounds). Exemplary antiviral agents include abacavir, didanosine, efacirenz, indinavir, nevirapine, ritonavir, zalcitabine, etc. Anti-inflammatory therapeutic agents suitable for adjunctive use include steroids and non-steroidal anti-inflammatory compounds such as prednisone, paramethazone, ibuprofen, salicylates such as aspirin and additional pharmacologic agents include anesthetics such as benzocaine, Other pharmacologically-active agents that can be adjunctively employed in conjunction with the composition include natural marijuana having antimicrobial or anti-inflammatory activities (e.g., cannabinol and/or its derivatives, cannabidiol and/or its derivatives, cannabinolic acid and its derivatives (page 12 and 13). Additional disclosure includes that the composition can be delivered to a patient in any amount and over any time course suitable for producing the desired therapeutic effect, and these dosages can be somewhat reduced when the composition is employed in combination with other agents, through the adjunctive administration of cannabidiol derivatives.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate anti-inflammatory and anti-viral agents into Bryant’ composition. The person of ordinary skill in the art would have been motivated to make those modification because Kelly teaches that composition comprising fully decarboxylated THC and CBD along with one or more small molecule(s) greatly enhances the therapeutic potency of THC while exploiting a concurrent enhancement in its psychoactivity which is fully negated relative to perception in vivo by counter balance by inclusion of CBD and found a novel relationship regarding psychoactivity in fully-decarboxylated THC (0008) and reasonably would have expected success because both cited reference can be used in the same field of endeavor such as to study, monitor, and provide the antioxidant, anti-inflammatory and anticancer properties. 

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.S/Examiner, Art Unit 1618                                                                                                                                                                                                        /JAKE M VU/Primary Examiner, Art Unit 1618